[Cite as State v. Heald, 2018-Ohio-1789.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  :   JUDGES:
                                                :
                                                :   Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                      :   Hon. Patricia A. Delaney, J.
                                                :   Hon. Earle E. Wise, Jr., J.
 -vs-                                           :
                                                :   Case No. 17CA50
                                                :
 PAUL EDWARD HEALD                              :
                                                :
                                                :
        Defendant-Appellant                     :   OPINION


CHARACTER OF PROCEEDING:                            Appeal from the Richland County Court
                                                    of Common Pleas, Case No. 2016 CR
                                                    0509 R



JUDGMENT:                                           AFFIRMED




DATE OF JUDGMENT ENTRY:                             May 3, 2018




APPEARANCES:

 For Plaintiff-Appellee:                            For Defendant-Appellant:

 GARY D. BISHOP                                     RANDALL E. FRY
 RICHLAND COUNTY PROSECUTOR                         10 West Newlon Place
                                                    Mansfield, OH 44902
 JOSEPH C. SNYDER
 38 South Park Street
 Mansfield, OH 44902
Richland County, Case No. 17CA50                                                     2

Delaney, J.

       {¶1} Defendant-Appellant Paul Edward Heald appeals his conviction and

sentence on May 4, 2017 in the Richland County Court of Common Pleas.

                        FACTS AND PROCEDURAL HISTORY

       {¶2} On November 15, 2015, deputies from the Richland County Sheriff’s

Department were called to a residence located in Mansfield, Ohio to investigate a crime

involving a gun and Defendant-Appellant, Paul Edward Heald. J.K., the owner of the

residence, gave the deputies consent to search the home for the gun.

       {¶3} When the deputies arrived at the residence and knocked on the door, Heald

answered the door and was arrested. The deputies searched Heald and found $600.36

in cash on his person. The deputies commenced a search of the home. Deputy

Shoemaker and Deputy Ganzhorn discovered a green leafy substance and a pipe in a

dresser drawer of a bedroom. In the same the dresser drawer, Deputy Ganzhorn found

medical papers and court papers with Heald’s name on it. Heald’s last valid driver’s

license stated his address was in Painesville, Ohio. Deputy Shoemaker searched the

outside of the residence and observed a grill against the back of the house. Deputy

Shoemaker opened the grill to look for the reported gun. Inside the grill, Deputy

Shoemaker found a brown plastic bag with a clear plastic bag inside closed with an

orange twisty tie. Inside the bag were containers containing a green leafy substance, a

wrapped brownie, and five cylindrical objects that, to Deputy Shoemaker, looked like

sidewalk chalk. The plastic bag and the contents were secured as evidence and sent to

the Ohio Bureau of Criminal Investigation for analysis.
Richland County, Case No. 17CA50                                                           3


       {¶4}    BCI analyzed the contents of the brown plastic bag. It was determined the

five cylindrical objects that looked like sidewalk chalk were made of heroin, acetylfentanyl,

and fentanyl and weighed a total of 297.51 grams. It was estimated the street value of

297.51 grams of heroin and fentanyl was $29,700.00.

       {¶5} In December 2015, Deputy Ganzhorn was granted a search warrant to

obtain a DNA swab from Heald.

       {¶6} After his arrest, Heald was held in jail. During a recorded phone

conversation with J.K. while he was in jail, Heald told J.K. the police only found the

marijuana.

       {¶7} The Mansfield Police Department Crime Lab obtained a DNA sample from

the plastic bag that contained the heroin and fentanyl. The DNA Analysis Report showed

the DNA swab from Heald matched the major DNA profile on the plastic bag containing

the heroin and fentanyl. The Crime Lab determined within a reasonable degree of

scientific certainty that Heald was the source of the major DNA profile on the plastic bag.

It was unknown, however, when Heald handled the plastic bag or how long his DNA was

on the plastic bag.

       {¶8} On August 10, 2016, the Richland County Grand Jury indicted Heald on two

counts: Count One, Possession of Heroin, a first-degree felony in violation of R.C.

2925.11(A) and (C)(6)(f); and Count Two, Trafficking in Heroin, a first-degree felony in

violation of R.C. 2925.03(A)(2) and (C)(6)(g). Heald entered a plea of not guilty.

       {¶9} The matter came before a jury on May 1-2, 2017. At the conclusion of the

State’s case, counsel for Heald moved for judgments of acquittal pursuant to Crim.R.

29(A). The trial court overruled the motion.
Richland County, Case No. 17CA50                                                        4


       {¶10} The jury found Heald guilty on both counts. On May 3, 2017, the trial court

merged the counts for sentencing purposes. The trial court sentenced Heald to a

mandatory term of 11 years in prison to run consecutive to any other sentence he was

currently serving, five years mandatory post release control, imposed a $10,000.00

mandatory fine, and suspended his driver’s license for 60 months. The sentencing entry

was filed on May 4, 2017.

       {¶11} It is from this sentencing entry Heald now appeals.

                                ASSIGNMENT OF ERROR

       {¶12} Heald raises one Assignment of Error:

       {¶13} “THE TRIAL COURT ERRED IN OVERRULING THE APPELLANT’S

MOTION FOR ACQUITTAL PURSUANT TO OHIO CRIMINAL RULE PROCEDURE 29

A.”

                                       ANALYSIS

       {¶14} Heald argues in his sole Assignment of Error that the trial court erred when

it denied his Crim.R. 29(A) motion for acquittal for count one, possession of heroin, and

count two, trafficking in heroin.

       {¶15} Crim.R. 29 governs motion for acquittal. Subsection (A) states the following:

       The court on motion of a defendant or on its own motion, after the evidence

       on either side is closed, shall order the entry of a judgment of acquittal of

       one or more offenses charged in the indictment, information, or complaint,

       if the evidence is insufficient to sustain a conviction of such offense or

       offenses. The court may not reserve ruling on a motion for judgment of

       acquittal made at the close of the state's case.
Richland County, Case No. 17CA50                                                          5


       {¶16} The standard to be employed by a trial court in determining a Crim.R. 29

motion is set out in State v. Bridgeman, 55 Ohio St.2d 261, 381 N.E.2d 184 (1978),

syllabus: “Pursuant to Crim.R. 29(A), a court shall not order an entry of judgment of

acquittal if the evidence is such that reasonable minds can reach different conclusions as

to whether each material element of a crime has been proved beyond a reasonable

doubt.” State v. Capps, 5th Dist. Coshocton No. 2017CA0010, 2018-Ohio-1132, ¶ 16.

       {¶17} “A motion for acquittal under Crim.R. 29(A) is governed by the same

standard as the one for determining whether a verdict is supported by sufficient evidence.”

State v. Spaulding, 151 Ohio St.3d 378, 2016–Ohio–8126, 89 N.E.3d 554, ¶ 164,

reconsideration denied, 147 Ohio St.3d 1480, 2016–Ohio–8492, 66 N.E.3d 766, citing

State v. Tenace, 109 Ohio St.3d 255, 2006–Ohio–2417, 847 N.E.2d 386, ¶ 37. “The

relevant inquiry is whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

proven beyond a reasonable doubt.” Id., citing State v. Jenks, 61 Ohio St.3d 259, 574

N.E.2d 492 (1991), paragraph two of the syllabus.

       {¶18} Heald was charged with possession of heroin, in violation of R.C.

2925.11(A) and (C)(6)(f). R.C. 2925.11(A), states in relevant part: “No person shall

knowingly obtain, possess, or use [heroin].” As the amount of heroin equaled or exceeded

two hundred and fifty grams, possession of heroin was a felony of the first degree. See

R.C. 2925.11(C)(6)(f).

       {¶19} Heald argued at trial that the State failed to establish he knowingly

possessed heroin. Ohio Revised Code Section 2901.22(B) provides the definition of how

and when a person acts knowingly:
Richland County, Case No. 17CA50                                                         6


       A person acts knowingly, regardless of purpose, when the person is aware

       that the person's conduct will probably cause a certain result or will probably

       be of a certain nature. A person has knowledge of circumstances when the

       person is aware that such circumstances probably exist. When knowledge

       of the existence of a particular fact is an element of an offense, such

       knowledge is established if a person subjectively believes that there is a

       high probability of its existence and fails to make inquiry or acts with a

       conscious purpose to avoid learning the fact.

       {¶20} “Whether a person acts knowingly can only be determined, absent a

defendant's admission, from all the surrounding facts and circumstances, including the

doing of the act itself.” State v. Pearson, 5th Dist. Stark No. 2017CA00013, 2017-Ohio-

8396, ¶¶ 18-19 quoting State v. Huff (2001), 145 Ohio App.3d 555, 563, 763 N.E.2d 695.

(Footnote omitted.) Thus, “[t]he test for whether a defendant acted knowingly is a

subjective one, but it is decided on objective criteria.” State v. McDaniel (May 1, 1998),

Montgomery App. No. 16221, 1998 WL 214606 *7, citing State v. Elliott (1995), 104 Ohio

App.3d 812, 663 N.E.2d 412.

       {¶21} R.C. 2925.01(K) defines possession as follows: “ ‘Possess' or ‘possession’

means having control over a thing or substance, but may not be inferred solely from mere

access to the thing or substance through ownership or occupation of the premises upon

which the thing or substance is found.” Possession may be actual or constructive. State

v. Butler, 42 Ohio St.3d 174, 176, 538 N.E.2d 98(1989); State v. Haynes, 25 Ohio St.2d

264, 267 N.E.2d 787(1971); State v. Hankerson, 70 Ohio St.2d 87, 434 N.E.2d

1362(1982), syllabus. To establish constructive possession, the evidence must prove that
Richland County, Case No. 17CA50                                                         7

the defendant was able to exercise dominion and control over the contraband. State v.

Wolery, 46 Ohio St.2d 316, 332, 348 N.E.2d 351(1976). Dominion and control may be

proven by circumstantial evidence alone. State v. Trembly, 137 Ohio App.3d 134, 738

N.E.2d 93(8th Dist. 2000). Circumstantial evidence that the defendant was located in very

close proximity to the contraband may show constructive possession. State v. Butler,

supra; State v. Barr, 86 Ohio App.3d 227, 235, 620 N.E.2d 242, 247-248(8th Dist. 1993);

State v. Morales, 5th Dist. Licking No. 2004 CA 68, 2005-Ohio-4714, ¶50; State v. Moses,

5th Dist. Stark No. 2003CA00384, 2004-Ohio-4943,¶9. Ownership of the contraband

need not be established in order to find constructive possession. State v. Smith, 9th Dist.

Summit No. 20885, 2002-Ohio-3034, ¶13, citing State v. Mann, 93 Ohio App.3d 301, 308,

638 N.E.2d 585(8th Dist. 1993).

       {¶22} Heald contends the only evidence presented at trial by the State to establish

he knowingly possessed heroin was the discovery of a plastic bag containing heroin in a

grill located at J.K.’s home. Heald’s DNA was found on the plastic bag containing the

heroin. It was unknown, however, when Heald handled the plastic bag or how long

Heald’s DNA was on the plastic bag.

       {¶23} The trial court found, reviewing the facts in a light most favorable to the

State, that the State established the elements of possession of heroin beyond a

reasonable doubt. Evidence was presented that Heald was at J.K.’s home when the

heroin was found and his belongings were found in the home. The deputies found his

name on medical and court papers located in a dresser drawer inside the bedroom.

During a recorded phone conversation with J.K. while he was in jail, Heald told J.K. the

police only found the marijuana. The plastic bag containing the heroin was tested against
Richland County, Case No. 17CA50                                                            8


Heald’s DNA sample and the Mansfield Police Department Crime Lab determined within

a reasonable degree of scientific certainty that Heald was the source of the major DNA

profile found on the plastic bag containing the heroin.

       {¶24} Our review of the record in a light most favorable to the State supports the

trial court’s conclusion that a rational trier of fact could have found beyond a reasonable

doubt that Heald exercised dominion and control over the heroin.

       {¶25} Heald next argues the trial court erred when it denied his motion for acquittal

on count two, trafficking in heroin. Trafficking in heroin, in violation of R.C. 2925.03(A)(2)

and (C)(6)(f) states in pertinent part: “No person shall knowingly * * * [p]repare for

shipment, ship, transport, deliver, prepare for distribution, or distribute [heroin], when the

offender knows or has reasonable cause to believe that the [heroin] is intended for sale

or resale by offender or another person.”

       {¶26} Heald contends the State failed to establish the elements of trafficking in

heroin. He states the State failed to present evidence, other than the approximate street

value of the 297.51 grams of heroin found in the grill, that Heald was allegedly preparing

the heroin for shipment, transportation, delivery, or distribution.

       {¶27} In State v. Batin, 5th Dist. Stark No. 2004-CA-00128, 2005-Ohio-36, this

Court held that “[t]he appellant's possession of a large amount of crack cocaine [13.45

grams], both cut and uncut, as well as his possession of a large sum of money [$432]

permitted the jury to draw the logical inference that he was involved in the distribution of

drugs. Likewise, the lack of any cocaine smoking paraphernalia on his person at the time

of his arrest suggested that the drugs he possessed were not for personal use.” Id. at ¶

24.
Richland County, Case No. 17CA50                                                              9

       {¶28} The Eighth District Court of Appeals relied on Batin in a case where the

appellant was charged with drug trafficking. In State v. Young, the appellant was observed

by police officers in an area of high drug activity and seen walking away from police

officers patrolling the area. 8th Dist. Cuyahoga No. 92744, 2010-Ohio-3402, ¶ 2. An

officer saw the appellant remove something from his mouth, place it on a porch, and walk

away. The officers stopped the appellant and it was determined the item removed from

the appellant’s mouth was a plastic bag containing 12.29 grams of crack cocaine. Id. at ¶

3. The appellant was charged with drug trafficking. Officers testified at trial the street value

of the drugs found was between $1,000 to $1,200, which was more than one would

normally have for personal consumption. Id. at ¶ 17.

       {¶29} The Eighth District affirmed that the appellant’s conviction for drug

trafficking was supported by the sufficiency of the evidence. The court noted that no drug

paraphernalia was found on the appellant, undercutting his argument that the drugs were

for personal use. Id. at ¶ 19. A police officer testified the quantity of crack recovered was

not typical for personal use. Id. The court referred to several cases in which it held that

police officers may testify to the nature and amount of drugs and its significance in drug

trafficking. (Citations omitted.) Id.

       {¶30} In the present case, when the deputies searched J.K.’s home, they found a

green leafy substance and a pipe in the dresser drawer of the bedroom. There was no

testimony that drug paraphernalia related to heroin usage was found at the home or on

Heald’s person when he was arrested. At the time of his arrest, Heald was found to be

carrying $600.36 in cash. Detective Steve Blust testified at the trial that drug users

typically buy one-half to one gram of heroin. The amount of heroin found in the grill was
Richland County, Case No. 17CA50                                                        10


297.51 grams. The estimated street value of 297.51 grams of heroin and fentanyl found

in the plastic bag was $29,700.00. (T. 140).

       {¶31} We rely upon our decision in Batin to hold that a rational trier of fact could

have found the essential elements of trafficking in heroin were proven beyond a

reasonable doubt. A jury could infer the large amount of heroin, the street value of 297.51

grams of heroin, the large sum of money found on Heald’s person, and the lack of drug

paraphernalia related to heroin usage suggested that the heroin was not for Heald’s

personal use.

       {¶32} Heald’s sole Assignment of Error is overruled.

                                     CONCLUSION

       {¶33} The judgment of the Richland County Court of Common Pleas is affirmed.

By: Delaney, J.,

Gwin, P.J. and

E. Wise, J., concur.